DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1 lines 12-13 introduce the limitation “…the first side has an ergonomic groove along substantially its entire length…” The originally field disclosure in paragraph [0052] describes that the hook portion “…is ergonomically rounded on one side…” and does not include a “groove”. A “groove” is defined as “a long narrow channel or depression” according to www.merriam-webster.com. The Applicant points to reference number “204” (Figures 16-17) as the underside of the hook portion that is ergonomically rounded on one side and there is not a groove shown in those Figures.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy, US 9,351,561 in view of Danchig, US 2,762,074.
	McCarthy discloses the claimed invention including a body portion (unlabeled widening portion between handle 20 and the bristles 40, also the portion where 104/106 are located in Figure 10), a handle extending from the body portion (20), a plurality of bristles extending from the body portion (40), a bored out aperture disposed near the center of the body portion (53), a bored out area surrounding the bored out aperture (51, 52; see Figure 9), and a hook rotatably coupled to the body portion (31; Column 12 Lines 9-10), the hook has a widened base portion coupled to the body portion (unlabeled portion of 31 connected to 32 in Figure 3) and a top portion that extends in a flat plane (Figure 3). Regarding claim 2, there is a screw disposed through the bored out aperture and rotatably coupled to the hook (112, Figure 9). McCarthy does not disclose that the hook has a substantially rectangular base or a substantially flat top portion. McCarthy states that the hook could be one of any number of styles including L-shaped (Column 12 Lines 5-8).
	Danchig teaches a brush support a body portion (36, 38) including a hook (64), the hook has a substantially rectangular base (Figure 7) coupled to the body portion (Figures 2 and 7) and the hook has a flat top portion (best shown in Figure 2) substantially parallel to the base (Figure 2), and an underside, whereby the underside extends from the top portion to the base in a substantially continuous curving trajectory (Figures 2 and 7), the underside includes a first side and a second side (best shown in the leftmost hook 64 in Figure 2), wherein the first side is ergonomically rounded in a groove (underside where reference number 60 is located and forms in inward channel and depression in the same manner as the Applicant in Figure 2) and the second side is substantially flat (underside where reference number 62 is located Figure 2). The hook is intended to aid the brush, within its covers, hang for storage (Column 3 Lines 54-70 and Figure 7). Also, MPEP 2144.04 notes that with regards to a change in shape, that In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) the court held that a configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. Also, as far as design changes MPEP 2144.04 discusses In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) and the court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the hook of McCarthy for one with its base being substantially rectangular and has a substantially flat top portion, as taught by Danchig, to provide a shaped hook suitable for allowing a brush to hang from a surface and also it would have been obvious for one of ordinary skill in the art to modify the shape of the base to be substantially rectangular as a matter of obvious design choice and a change in size is not significant.
3.	Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy, US 9,351,561 and Danchig, US 2,762,074 as applied to claim 1 in view of Woodnorth et al., US 2003/0005533.
	McCarthy and Danchig disclose all elements previously discussed above, however fails to disclose that there is a thumb groove formed into the body portion of the paint brush, the thumb groove being adapted to comfortably support a human thumb. 
	Woodnorth et al. teach a paint brush having a body (1324), a thumb groove formed into the body of the paint brush (at 1334, see Figures 13A, 13B, 14, 16A, 17A-17B), and the thumb groove being adapted to comfortably support a human thumb (see thumb placement in Figures 14-15, paragraph 0111) and allows the user’s thumb to be positioned closer to the center line of the brush providing a user with a more comfortable grip (paragraph 0111). Regarding claim 4, the thumb groove is a bored out area and is adjacent to a center of the body portion (the surface of the groove is not flush with the surface of the body, see especially Figures 14-15). Regarding claim 5, the thumb groove is substantially semi-circular in shape (see shape of the region with 1334 in Figures 13B, 14, 16B).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the body portion of McCarthy and Danchig to additionally include a substantially semi-circular thumb groove located adjacent a center of the body portion, as taught by Woodnorth et al., to provide a user with a more comfortable grip during painting.
Response to Arguments
4.	Applicant's arguments filed 27 June 2022 have been fully considered but they are not persuasive. 
	The Applicant argues that the claimed hook is different from that in the prior art and points to the hook in Figure 16 of the application. The Applicant argues that the underside (204) extends in a continuous arc, unlike that in Danchig. The Applicant also argues that Danchig “does not have an ergonomic groove carved into one side of the underside.” The Examiner respectfully disagrees with the Applicant’s arguments. 
	First, the claim language used in claim 1 is different than the language being used in the Applicant’s arguments. Claim 1 requires “a hook having…an underside, whereby the underside extends from the top portion to the base in a substantially continuous curving trajectory, and wherein the underside has a first side and a second side and wherein the first side has an ergonomic groove along substantially its entire length and wherein the second side is substantially flat.” Danchig does disclose that the hook has an underside that has a substantially continuous curving trajectory, that the underside has a first side and a second side, the first side has an ergonomic groove that is “a channel” (in the same manner as the Applicant shows a “channel”) and a second side that is substantially flat. See below for portions of Figures 2 and 7 of Danchig:

    PNG
    media_image1.png
    151
    153
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    80
    106
    media_image2.png
    Greyscale


Figures 2 and 7 of Danchig show a hook, the hook has an underside that is substantially continuous in its curving trajectory, the underside having first and second side where the first side has an ergonomic groove (first side at reference number 60) and a second side that is substantially flat (at reference number 62) as defined by claim 1. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        

lcg